DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In claim 4 the reaction formula with x, y, z and n coefficients that satisfy the formulae (1) to (4) is a balanced chemical reaction.  Since the independent claim 1 already requires the use of the same reactants to produce the same product, the reaction in claim 1 would be the same as the reaction formula recited in claim 4 and such reaction must have the same x, y, z and n coefficients in order to have a balanced reaction.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015-209,341.
JP ‘341 discloses a process for producing lithium phosphate oxyfluoride (lithium difluorophosphate or LiPO2F2) by reacting lithium hexafluorophosphate (LiPF6) with a phosphorus-containing compound of at least one selected from the group consisting of oxoacid of phosphorus, an oxoacid anhydride and phosphorus oxoacid salt of lithium (note English abstract).  
The raw material mixture, i.e. a mixture of LiPF6 and the phosphorus-containing compound, may be in the form of a solid such as powder, or may dissolved and/or dispersed in an organic solvent that does not cause a chemical reaction with the raw material mixture (note paragraph [0020]).  
For the instant claims 1, 4-7, JP ‘341 discloses using LiPF6, P2O5 (diphosphorus pentoxide) and Li3PO4 (trilithium phosphate) as the reactants, these reactants are the same as those required in the instant claims 1, 4-7:
3 LiPF6 + 2 P2O5 + 2 Li3PF6 [Wingdings font/0xE0] 9 LiPO2F2 
(note paragraph [0014], item 1).  The values x (=3), y (=2), z (=2) and n (=9) as disclosed in JP ‘431 satisfy the Formulas (1)-(4).
	For the instant claims 9-11, JP ‘341 discloses that the product can be further purified by using a solvent (note paragraph [0007]).  Examples of the solvent include cyclic esters such as methyl acetate, dimethoxyethane (solvent X), acetonitrile, chain carbonates such as diethyl carbonate (solvent Y), etc. and combination of two or more solvents can be used.  The lithium oxyfluoride phosphate is dissolved in the solvent, solid-liquid separation such as filtration is performed, impurities insoluble in the solvent are removed, and then the filtrate is heated, concentrated or cooled (note paragraph [0025]).  The disclosure of chain carbonates in JP ‘341 fairly suggests that dimethyl carbonate could also be used beside the exemplified diethyl carbonate.  Similarly, the disclosure of cyclic esters in JP ‘341 fairly suggests that ethyl acetate could also be used beside the exemplified methyl acetate.  It would have been obvious to one skilled in the art to select appropriate solvents in suitable ration in order to effectively purify the LiPO2F2 product.
	The differences are JP ‘341 does not disclose (1) the use of a hydrocarbon solvent having from 6 to 12 carbon atoms and (2) the step of obtaining a second raw material by removing at least a part of the hydrocarbon solvent contained in the first raw material mixture.
	For difference (1), JP ‘341 discloses that the raw material mixture may be dispersed in an organic solvent (not dissolved) that does not cause a chemical reaction with the raw material mixture (note paragraph [0020]).  The disclosure of JP ‘341 is not limited to just the exemplified organic solvents.  It would have been obvious one of ordinary skill in the art to select a suitable organic solvent in the process of JP ‘341 in order to disperse the raw material mixture in such organic solvent.  The showing in Table 2 of the instant specification is not sufficient to show the criticality or unexpected results for the claimed hydrocarbon solvents with 6-12 carbons because the showing is not commensurate in scope with the instant claims.  The instant independent claim 1 does not require any purifying step.  Furthermore, the comparative Examples 5-7 do not use any of the suitable organic solvents listed in JP ‘341.
	For difference (2), because the step of removing at least a part of the hydrocarbon solvent is broad enough to include removing just a minor amount of the solvent, such as removing 1% of the amount of solvent, such removing step is not seen as a critical step.  There is no patentable difference between using, for example 99 liters of solvent as compared to adding 100 liters of solvent and then removing 1 liter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC-YEN NGUYEN whose telephone number is (571)272-1356. The examiner can normally be reached Mon, Thurs and Fri 6:30 AM -3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571 272 1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGOC-YEN NGUYEN/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        July 16, 2022